FILE COPY




                                    COURT OF APPEALS
                                      SECOND DISTRICT             OF   TEXAS
CHIEF JUSTICE                                                                          CLERK
 TERRIE LIVINGSTON                     TIM CURRY CRIMINAL JUSTICE CENTER                 DEBRA SPISAK
                                            401 W. BELKNAP, SUITE 9000
JUSTICES                                    FORT WORTH, TEXAS 76196                    CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                                     LISA M. WEST
  ANNE GARDNER                                  TEL: (817) 884-1900
  SUE WALKER
  BOB McCOY                                     FAX: (817) 884-1932
  BILL MEIER
  LEE GABRIEL                               www.2ndcoa.courts.state.tx.us



                                            July 25, 2013

    Hon. Stephen O'Neal Crawford                             Christopher D. Baran
    Judge, 90th District Court                               Stephens & Myers L.L.P.
    Young County Courthouse                                  515 4th St.
    516 4th St., Rm. 203                                     Graham, TX 76450
    Graham, TX 76450
                                                             District Clerk, Young County
    Tim B. Copeland                                          Young County Courthouse
    930 S. Bell Blvd., Ste. 408                              516 4th St., Rm. 201
    Cedar Park, TX 78613                                     Graham, TX 76450-2964

    RE:          Court of Appeals Number: 02-13-00235-CV
                 Trial Court Case Number: 31,238

    Style:       In the Interest of H.E.M., a child

    RE:          Court of Appeals Number: 02-13-00236-CV
                 Trial Court Case Number: 31,244

    Style:       In the Interest of D.L.M., a child


         Today the Second Court of Appeals issued an opinion and judgment in the
    above-referenced cause.

         A copy of the opinion and judgment can be viewed on our Court’s
    webpage at: http://www.2ndcoa.courts.state.tx.us/.

                                                  Respectfully yours,

                                                  DEBRA SPISAK, CLERK